DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 8/12/2022 is entered and fully considered.
Response to Arguments
	The amendment brings the scope of the claim closer to the evidence provided in Fig. 15 showing the superior results of flash annealing for transparent metal oxides of a particular absorption with a matching voltage and pulse length. 
The examiner previously noted that the metal oxides with similar absorption coefficients will absorb similar amounts of energy from the same flash anneal pulse length and voltage (assuming the same thickness or light penetration). However, the claim previously only required an open-ended range of absorption coefficients “of at least 1,000 cm-1”. The claim therefore included transparent metal oxides that could have double or ten times the absorption coefficient relative to each other. The evidence only provides results for indium tin oxide (ITO), but the examiner was (and is) receptive to including other transparent metal oxides that have similar absorption coefficients. 
The examiner attempted to find the absorption coefficients for ITO and the other oxides enumerated in the specification and amended claim 1. A helpful resource was https://refractiveindex.info. According to that resource, the absorption coefficients of the oxides are generally not reported, but ITO (under the “other” section of the “shelf” window) has an absorption coefficient 1293.9cm-1 while aluminum-doped zinc oxide is 1993.2 cm-1. Therefore, energy absorbed by the aluminum-doped zinc oxide is about 60% more than the energy absorbed by ITO. That difference in energy is very high in view of the evidence that shows the significant changes in results that occur when changing the voltage by about 10%. An equivalent increase in energy by changing voltage or pulse duration by 60% is expected to damage the material based upon the evidence. Accordingly, it does not appear that all the other transparent metal oxides have similar absorption coefficients. Therefore, the claims are not commensurate in scope with the evidence.
The examiner further notes that the inclusion of “semiconductor” material comprising silicon or germanium has the same problem of differing absorption coefficients, but more extreme. According to the reference above, the absorption coefficients for semiconductors are on the order of 105 or 106. The examiner considered removing the listed metal oxides and simply referring to an oxygen-deficient transparent metal oxide with a visible spectrum of “about 1,293.9 cm-1” (ITO) instead of “at least 1,000 cm-1”. The proposed change would ensure that the same or similar amount of energy is provided at the same rate to any transparent metal oxide layer with absorption similar to ITO. However, although the change would ensure the same amount of energy/rate is provided using the designated pulse length and voltage, it is still not clear that the same energy/rate is sufficient (or not too excessive) to anneal a different transparent metal oxide material. Different materials may require different amounts of energy/rates to anneal but not damage. The examiner is not equipped to determine if the amount of energy required to anneal a first transparent metal oxide would be a suitable amount of energy required to anneal a different transparent metal oxide without damaging. Empirical evidence or a declaration from applicant would further be required. Alternatively, the claim can be limited to ITO.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CANOVA et al. (US 2016/0229741) in view of TEETERS et al. (US 2014/0106232) and KIMURA et al. (US 2018/0067373).
Regarding claim 1,
	CANOVA teaches a method of making a glass substrate coated with a transparent conductive oxide abstract. The transparent conductive oxide is preferably indium tin oxide [0020] (tin oxide doped with indium) in addition to other oxides [0045]. The same indium tin oxide in addition to other oxides are used in applicant’s disclosure [0042]. CANOVA further teaches performing a heat treatment step of the deposited transparent conductive oxide [0061]. The heat treatment includes radiation from a flash lamp [0063]. The lamp can be a xenon lamp [0065] which is the same lamp disclosed in applicant’s disclosure [0036] and is therefore considered a non-coherent light within the visible spectrum including light the wavelength at which the layer has an absorption coefficient of at least 1,000 cm-1. 
CANOVA teaches the conductive oxide is also deposited by vacuum evaporation [0105] but does not expressly teach a vacuum sputtering deposition used by applicant [0041]. However, TEETERS teaches that when forming a tin oxide (similar to the indium doped tin oxide in CANOVA) it is known to deposit by RF-magnetron sputtering [0055]. The reference further teaches flushing a chamber with argon and drawing the chamber to 0.01 mbar vacuum [0055]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to form the deposition of the transparent conductive oxide by the method of TEETERS as a simple substitution of depositing tin oxide conductive layers (doped or undoped).
Modified CANOVA teaches depositing a transparent conductive oxide but does not expressly teach the layer as an oxygen deficient transparent conductive oxide. However, KIMURA teaches that oxygen vacancies in conductive oxides and semiconductive material control the resistivity of the material [0189]. The oxygen vacancies determine the resistivity/conductivity of the material. Accordingly, changing the oxygen concentration in the metal oxide is a result effective variable. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the oxygen concentration in the layer to make an oxygen-deficient conductive oxide in order to tailor the conductive layer to the desired properties as an engineering design choice (trading resistivity for transparency), MPEP 2144.05.II.
In CANOVA the energy density delivered by the lamp is between 1-30 J/cm2 [0069] which overlaps the claimed range of 3.5 to 6.0 J/cm2. The reference does not expressly teach the claimed energy density, but the range is an overlapping range and is prima facie obvious, MPEP 2144.05.I.
	CANOVA further does not teach the temperature of the transparent conductive oxide when it is subjected to flash heating. However, in the absence of teaching the temperature can be reasonably inferred to be room temperature which falls within the temperature range of 15 to 40°C. Alternatively, the reference teaches the heat treatment process keeps the temperature of the conductive oxide below 50°C [0015] which implicitly teaches heating at temperatures up to and including 50°C which includes the claimed temperature range of 15 to 40°C. 
CANOVA further teaches the length of the flash is 0.05 to 20 milliseconds (50-20,000µs) [0066]. The flash length overlaps the claimed range of 100-500µs and is considered prima facie obvious, MPEP 2144.05.I. Likewise, the flash lamps are powered by a discharging capacitor [0064] that holds a charge of 500V to 500kV [0069] which overlaps the claimed range of less than 650V and is considered prima facie obvious. 
Regarding claims 2 and 11,
	CANOVA teaches depositing the metal oxide to a thickness of 30nm to 5000nm [0021] and for indium tin oxide specifically 100nm to 800nm [0025]. Applicant’s disclosure teaches the same thickness of indium tin oxide of 150nm to 400nm or 300nm to 2 µm. The same pulse energy (power and pulse duration) applied to the same material will penetrate to the same depth. In this case the penetrating depth is less than the thickness of the deposited indium tin oxide.
	Although CANOVA prefers to make a homogenous layer by lowering absorption (increasing oxidation), a non-uniform layer can be made by lowering oxidation (which also lowers resistivity). The non-uniform layer will have a different property on the incident surface that is annealed than on the lower layers that are less annealed.
Regarding claim 3,
The energy density delivered by the lamp is between 1-30 J/cm2 [0069] which overlaps the claimed range of 4.0 to 5.0 J/cm2. The reference does not expressly teach the claimed energy density, but the range is an overlapping range and is prima facie obvious, MPEP 2144.05.I.
Regarding claims 4-6 and 9,
	CANOVA teaches the transparent conductive oxide is preferably indium tin oxide [0020].
Regarding claims 7,
	Modified CANOVA teaches depositing conductive oxide with vacuum processes [0105] but does not expressly teach the degree of the vacuum of 2 to 5 mTorr. However, changing the level of the vacuum merely changes the concentration of material present in the chamber. Changes in concentration are considered prima facie obvious, MPEP 2144.05.II.
Regarding claim 10,
	CANOVA teaches depositing the metal oxide to a thickness of 30nm to 5000nm [0021] and for indium tin oxide specifically 100nm to 800nm [0025]. Applicant’s disclosure teaches the same thickness of indium tin oxide of 150nm to 400nm. The reference does not expressly teach depositing at the claimed range. However, the claimed range overlaps the prior art range and is prima facie obvious, MPEP 2144.05.I.
Regarding claims 13 and 14,
The substrate in CANOVA can be glass (transparent) abstract.
Regarding claim 15,
	As described above, the thickness of the deposition in CANOVA overlaps the claimed range. In addition, the vacuum deposition in modified CANOVA is flushed with argon which means there is nearly no oxygen (less than 2.5% oxygen). 
Regarding claim 16,
	Each pulse in CANOVA is a single pulse by definition.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CANOVA et al. (US 2016/0229741) in view of TEETERS et al. (US 2014/0106232) and KIMURA et al. (US 2018/0067373) as applied to claim 1 further in view of CANOVA et al. (US 2017/0291848; hereinafter CANOVA II).
Regarding claim 17,
	CANOVA teaches flash heating a metal oxide layer from a pulsed light source but does not teach including a mask that blocks some of the light. However, CANOVA II teaches that when performing a pulsed treatment of a conductive oxide, a mask can be used to reduce defects in the annealed coating [0015]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use a mask with the pulsed flash heating of CANOVA to reduce defects caused from pulsing the flash lamp.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712